DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Examiner of Record Changed
Examiner of record has changed from Stephen Uyeno to Matthew Keogh.

Claim Status
	Claims 67-98 are pending and examined in the following Office action. 
	Claims 67, 74-76, 79, 83-84, and 91 are currently amended.
	Claims 97-98 are newly presented.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 67-84, 90, and 96-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 67 and 76 recite “wherein the site-specific double strand break is induced in the plurality of… cells at a target site mutation frequency of at least… %” This recitation is unclear on at least two counts. 1) The phrase, “the double strand break is induced” is modified by the phrase “at a target site mutation frequency…” This is problematic, because the frequency of double strand break occurring and the frequency of mutation occurring often differ. Thus, it is unclear is the recited percentage is intended to limit the frequency of double strand break occurring and the frequency of mutation. 2) The denominator for the recited percentages in the claim is unclear. It unclear if the denominator is intended to be cells to be transformed with the CRISPR elements or if the denominator is intended to be cells already comprising the CRISPR elements. Accordingly, the metes and bounds of claims 67 and 76 cannot be determined. Claims 68-75 and 77-84 are also rejected for depending from an indefinite claim and failing to recite additional limitations that would render the claim definite. 
Claims 90 and 96 recite, “wherein the Cas9 endonuclease is present as a polynucleotide encoding a Cas9 polypeptide.” An endonuclease is a protein, so it cannot possibly “be present as a polynucleotide.” . Accordingly, the metes and bounds of claims 90 and 96 cannot be determined
Claim 97 recites, “wherein the maize cells are embryo cells.” It is unclear whether this claim is intended to be limited to cells that were actually isolated form a maize embryo or if maize cells returned to an embryogenic state by introducing a transcription factor, such as babyboom or Wuschel, are intended to also be encompassed in the scope of this claim. Accordingly, the metes and bounds of the claims cannot be determined.

Improper Claim Dependence
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 87-89 and 93-95 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. A guide RNA is inherent a polynucleotide, Cas9 is inherently a polypeptide. Thus, claims 87-89 and 93-95 fail to further limit their parent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 67-96 remain rejected and claims 97-98 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 8697359) which claims priority to provisional application 61/736,527 filed on 12/12/2012  and providional application 61/842,322 filed on 07/02/2013 in view of Gordon-Kamm et al (US 20110165679).
Support in the provisionals of Zhang: 

The following teachings are taken from the ‘527 provisional of Zhang: 
Zhang teaches providing guide RNA and Cas9 to generate transgenic plants to modify the coding sequence of target polynucleotide in a eukaryotic cell by allowing a CRISPR complex, said complex comprising a guide sequence and Cas9 to bind to the target polynucleotide to generate a double-strand break. See paragraph 0079, 0080, 0129, and 0004. 
Zhang teaches that the invention provides a vector comprising both the guide sequence and the CRISPR enzyme sequence operably linked to a promoter sequence that is functional within a eukaryotic cell. See paragraph 0004. A vector would have been understood by those of ordinary skill in the art as a nucleotide sequence that encodes the corresponding guide RNA and Cas9 polypeptide. 
Zhang also teaches known methods, such as surveyor nuclease assays, for the identification of Cas9 insertions and deletions. See paragraph 00175. 
	Zhang also teaches codon-optimized expression of Cas9 for the eukaryotic cell. See paragraph 0004. Given that Zhang teaches codon-optimization of Cas9 for eukaryotic cells, it would have been obvious to plant optimize Cas9 for expression in plant cells. 
	Zhang teaches a Cas9 endonuclease operably linked to a nuclear targeting signal and a nuclear localization signal. See paragraph 00170. 
	Zhang teaches a method further comprising repairing the cleaved target polynucleotide by homologous recombination with an exogenous template polynucleotide, wherein said repair results in a mutation comprising an insertion deletion, or substitution of one or more nucleotides of said target polynucleotide. See paragraph 0011. 
	Zhang also teaches donor polynucleotides that is a coding sequence. See paragraphs 0094 and 0095. 

The following is taken from the ‘322 provisional of Zhang: 
Zhang teaches methods of engineering plants (micro-algae) using Cas9 to target and manipulate plant genes. See Example 7. 
Zhang teaches that their invention further provides plant cells produced as a result of CRISPR/Cas9 modification. See paragraphs 0014, 0082, and 0089-0091. 
Zhang teaches that CRISPR-Cas systems will perform efficient and cost effective gene editing and manipulation for improved production and enhanced traits of crops. See paragraph 0094. Zhang contemplates using CRISPR/Cas9 to induce mutations that will improve plant breeding programs. See paragraph 0095. 
Zhang teaches that con-transfection of all CRISPR components was able to induce up to 5% cleavage in the protospacer and also up to 4.7% indel when used without SpRNase III. Zhang also teaches that indel percentages were as high as 29%. See paragraph 00149. 
Zhang teaches agrobacterium-mediated plant transformation. See paragraph 0094. 

Rejection based on US 8697359
The amended claims are drawn to a method for modifying a coding sequence in the genome of a maize and soybean cell, the methods comprising providing said cells a guide RNA and a nucleotide sequence encoding a nuclear targeting signal, a nuclear localization signal, and a Cas9 endonuclease, wherein said guide RNA and Cas9 endonuclease form a complex that enables the Cas9 endonuclease to introduce a double strand break (DSB) at the coding sequence; incubating the maize and soybean cell at a temperature less than about 37 degrees Celsius such that the maize and soybean cell are viable and does not exhibit toxicity due to off-target nuclease activity of the Cas9-guide RNA complex; obtaining plants from the cells, wherein said plants comprise the nucleotide deletion; and identifying the presence of the modification of the target site in at least one soybean plant cell.  
The claims require that the guide RNA is introduced via particle bombardment. The claims require that the Cas9 endonuclease is plant-optimized and operably linked to a nuclear targeting signal and a nuclear localization signal. 
The claims require the method to further comprise providing to said maize or soybean cell a polynucleotide modification template, wherein the polynucleotide modification template comprises at least one nucleotide modification as compared to the polynucleotide sequence of the target site. The polynucleotide modification template is also a donor DNA. Note that is unclear how the claimed efficiencies limit the claims given their indefinite nature.
	Zhang teaches their method of altering expression of at least one gene product comprising introducing into a eukaryotic cell containing and expressing a DNA molecule having a target sequence and encoding the gene product an engineered, non-naturally occurring Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)—CRISPR associated (Cas) (CRISPR-Cas) system comprising one or more vectors comprising: a) a first regulatory element operable in a eukaryotic cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA that hybridizes with the target sequence, and b) a second regulatory element operable in a eukaryotic cell operably linked to a nucleotide sequence encoding a Type-II Cas9 protein, wherein components (a) and (b) are located on same or different vectors of the system, whereby the guide RNA targets the target sequence and the Cas9 protein cleaves the DNA molecule, whereby expression of the at least one gene product is altered; and, wherein the Cas9 protein and the guide RNA do not naturally occur together. See claim 1. 
	Zhang teaches codon optimization for expression in the eukaryotic cell. See claim 5. 
	Zhang teaches that Cas9 endonuclease operably linked to a nuclear localization signal. See claim 3. 
	Zhang teaches that the target polynucleotide can be a sequence coding a gene product. See col. 28, second full paragraph. 
	Zhang teaches providing a modification template at the target site. See col. 7, first full paragraph. The modification template is also a donor DNA. 
	Zhang teaches eukaryotic cells comprising double strand breaks. See Example 1. 
Zhang does not teach a maize or soybean cell. Zhang does not teach particle bombardment. Zhang does not teach incubating the maize or soybean cell at a temperature less than 37 degrees Celsius. 
Gordon-Kamm teaches particle bombardment of maize plant cells, selecting for transgenic events, and regenerating plants from the culture medium. See paragraphs 0170-0171. 
Gordon-Kamm also teaches that methods of particle bombardment for soybean were known in the art. See paragraph 0096. 
Gordon-Kamm teaches a method of modifying a target site of a plant cell by introducing a heterologous nucleic acid sequence and a subsequent method of identifying plant cells comprising a modified target site and regenerating a plant having the modified target site. See claims 1 and 20. 
Gordon-Kamm teaches that plants that can be transformed include soybean and maize. See paragraph 0130. 
Gordon-Kamm contemplates codon optimizing an introduced nuclease in plants. See paragraph 0216. See also paragraph 0034. Gordon-Kamm teaches that codon optimization is known to enhance gene expression in a cellular host. See paragraph 0104.  
Gordon-Kamm teaches embryo incubation for 3 days at 20℃ followed by a four day incubation at 28°C. See Example 2. 
Gordon-Kamm teaches that co-expression of the developmental embryonic transcription factors ODP2 and WUS2 leads to greater gene targeting efficiencies (right column, p. 31) 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the invention of Zhang and generate double-strand breaks in maize and soybean cells. One of ordinary skill in the art would have been motivated to make such a modification because Zhang explicitly teaches making transgenic plants and because Zhang teaches that engineering of plants will improve plant breeding programs as well as improve crop productivity. Gordon-Kamm demonstrates that the ordinary artisan would have known how to transform plant cells, identify transformed plant cells, and regenerate transformed plants from said cells in maize and soybean. Furthermore, Gordon-Kamm demonstrates that the ordinary artisan would have been able to introduce RNA, such as a guide RNA, into a plant, as well as nucleic acid sequences encoding proteins. One of ordinary skill in the art would have had a reasonable expectation of success because Zhang expressly suggests creating transgenic plants for genome modification, because Zhang also demonstrates successful adaptation of a prokaryotic genome modification system in another eukaryotic cell, and because Gordon-Kamm demonstrates that the making of transgenic plants from transformed cells is routine in the art.
With respect to the phrase such that the maize or soybean cell is viable and does not exhibit toxicity due to off-target nuclease activity of the Cas9-guide RNA complex, the Examiner contends that this is the result that would naturally flow from the teaching of the prior art to incubate transformed plants at 20-28 degrees Celsius. 


Response to Arguments:
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant urges that the prior art fails to teach the claimed mutagenesis rate and it also fails to provide an enabling means to achieve the claimed enablement rate. 
This argument is not persuasive, because the claims efficiencies render the claims indefinite on at least two grounds. See indefiniteness rejection above. 
Further Gordon-Kamm teaches co-expression of ODP2 and Wus2 leads to improved genome modification rates.  
 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663